DENY and Opinion Filed July 26, 2021




                                     S In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00254-CV

                   IN RE KENNETH L. BUHOLTZ, Relator

           Original Proceeding from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01691-2018

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Relator’s petition for writ of mandamus challenges various discovery rulings

and the denial of his motion to transfer the case. Entitlement to mandamus relief

requires relator to show that the trial court clearly abused its discretion and that he

lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding).

      Because relator has not submitted an adequate record, we are unable to

conduct a meaningful review of his claims. See TEX. R. APP. P. 52.7(a)(1).

Accordingly, we deny the petition without prejudice to refiling a record that

complies with the Texas rules of appellate procedure.
     Also before the Court is relator’s motion to transfer records. We deny the

motion.




                                       /Bonnie Lee Goldstein/
                                       BONNIE LEE GOLDSTEIN
                                       JUSTICE



210254F.P05




                                     –2–